Kiley, J. (dissenting):
While dumping ashes from an engine of appellant, on the 19th day of June, 1919, the wrench or tool used by claimant slipped from its proper position and caused him to fall to the floor of the ashpit, which was constructed of cement or other hard substance, causing injury for which the claim is made, and for which he has been awarded compensation. Appellant bases its contention that claimant was engaged in interstate commerce upon the following facts which appear in the record. The engine upon which claimant was at work had that afternoon arrived from Elmira, N. Y., drawing cars loaded with merchandise from places outside of New York State, and was to take back to Elmira, N. Y., cars destined for Williamsport, Penn. In a sentence, the engine upon which he was working was then engaged in interstate commerce; it was not being repaired. The usual work necessary on each trip before the engine was ready to start out was then being done, and claimant was doing that work, or assisting; its destination was then known and booked. I think this was interstate work. That is the only question upon this appeal. (Erie Railroad Co. v. Winfield, 244 U. S. 170; North Carolina R. R. Co. v. Z'achary, 232 id. 260.)
The award should be reversed and claim dismissed.
Award affirmed.